Citation Nr: 1514896	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post right heel fracture with related pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to August 1976.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA), Regional Office (RO).  The Veteran testified at a Travel Board hearing at the RO before the undersigned in October 2013; a transcript of this hearing has been included in the claims folder.

This claims folder includes documents contained in the Veteran's paperless claims folder (Virtual VA and the Veterans Benefits Management System [VBMS]).  These records have been reviewed.


FINDING OF FACT

The Veteran does not have additional disability related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for right fracture heel residuals with resultant pes planus have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July, November, December 2010, and November 2011.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in February 2011.  See 38 C.F.R. § 3.159(c)(4).  The opinion was rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. 

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares a Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA, it must be shown that VA hospital care, medical or surgical treatment, or examination caused a veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d).


Factual background and analysis

The Veteran has stated that, following a December 2007 motor vehicle accident, he was treated at a private hospital, where the ankle was placed in a cast.  A month later, VA removed the cast and placed him in a soft ankle brace.  The Veteran alleges that this soft ankle brace "messed up" his foot and had resulted in ankle pain, swelling and pes planus.  Therefore, he believes that he should be compensated for this additional disability.

The evidence of record indicates that the Veteran was involved in a motor vehicle accident in December 2007.  On January 11, 2008, he was seen at a VA facility; it was noted that in December 2007 he had sustained a sternal fracture, a fracture of the right heel bone, and a laceration to the right eyebrow.  He had not required any surgical intervention.  While he complained of severe chest pain and a headache, he made no mention of his right heel.  On June 12, 2008, it was noted that his extremities showed no deformities or swelling.  There were no gait changes.  On July 31, 2008, the Veteran presented with complaints of right ankle pain and swelling.  He still had swelling and indicated that he had to wear a lace-up type brace to control the swelling.  The objective examination showed no evidence of swelling.  Plantar flexion and dorsiflexion motion were nearly normal.  While eversion was normal, there was some limitation of inversion.  There was some loss of the arch, but there was no tenderness to palpation of the soft tissues of the foot or on stressing of the joints.  The assessment was healed calcaneus fracture with pes planus secondary to the fracture.  The Veteran was informed that the swelling was common and he was told not to wear the brace long-term, which might cause muscle atrophy.  In August 2008, he displayed strength of 3/5 with eversion of the ankle.  He was sent to physical therapy to improve his strength.  Following physical therapy, he had full range of motion, strong dorsiflexion, plantar flexion, and inversion, although there was still a bit of weakness in eversion.  He was advised to continue with his exercises.

The Veteran was examined by VA in September 2010, primarily for his hips.  He reported that he had been told that he should never have worn the soft ankle brace.  The objective examination noted an abnormal gait due to his right foot problem; he also used a cane.  The physical examination noted no signs of abnormal weight bearing or breakdown, no callosities and no unusual show wear pattern.

VA examined the Veteran in February 2011.  The examiner noted the Veteran's slight pain over the right arch, but no deformity.  The examination noted no leg length shortening and no bone abnormality.  Weight bearing was normal and there were no limitations on standing/walking.  There were no signs of bone disease or malunion.  His foot would occasionally swell and he had stiffness over the ball of the foot, diffuse fatigability, diffuse lack of endurance, and some cramping of the muscles of the right leg.  He wears diabetic shoes and has had a stent placed (for the treatment of peripheral vascular disease) that have improved his pain.  There was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  He did have a flat foot but there was no malalignment.  The diagnosis was status post heel fracture with fracture related pes planus.  The examiner stated:

I conclude, after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature that the treatment the veteran received through the VA healthcare system has not resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA.

I conclude, after a review of medical records, taking a history, and performing a physical examination the Veteran's current right foot conditions including post fracture pes is at least as likely as not a result of the 12/31/2007 MVA when his foot was trapped in the dash and/or the Veteran's choice of foot wear and/or vascular disease and is less likely as not permanently aggravated or a result of any care received at the VA medical center.  The Veteran reports initial and follow up care was at St. Francis Hospital until his visit 06/2008.  He reported prior to the diabetic shoes prescribed at the VA medical center he wore cowboy boots with increased pain and that he reports he attended physical therapy with some improvement.  There is no information to support the Veteran's allegations that he was told the foot brace provided by the VA was improper and/or worsened the condition.

The Veteran continued to be seen by VA for complaints of flat feet following the ankle fracture.  In July 2011, he complained of right ankle pain.  The examination showed no edema, good strength and some gait impairment.  In August 2011, he displayed good muscle strength and his gait showed significant pes planus deformity.

Based on the above, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 for status post right heel fracture with related pes planus is not warranted.  The record clearly shows that the Veteran fractured his ankle in a motor vehicle accident in December 2007 for which he received treatment at a private facility. The evidence also demonstrates that he had developed pes planus as a result of the ankle fracture.  However, there is no evidence of record that indicates that the later development of pes planus was in any way related to the soft brace provided by VA that he wore following the removal of the cast.  In fact, the treatment records show that the VA physician advised the Veteran to not continually wear the brace in order to avoid atrophy of the muscles.  The February 2011 examiner also rendered  an unequivocal opinion that, while the pes planus was indeed related to the ankle fracture, there was no evidence that it was related to any care provided by VA.  Therefore, it cannot be found that the Veteran has any additional disability due to carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA.  As a consequence, the claim must be denied.  

The Board has carefully considered the lay statements and testimony of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, whether there is additional disability due to some fault on part of care provided by VA, falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post right heel fracture with related pes planus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


